Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 11/03/220 (see page 8-9 of the Applicant’s remarks) and filed on 05/05/2021 (see page 1-2 of the Applicant’s remarks), Examiner finds the claimed invention is patentably distinct from the prior art of record. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195